I concur in the opinion and result, but think that some special comment is due in commendation of the very excellent manner in which the counsel for appellant has caused the transcript of the record to be prepared and indexed. A properly prepared transcript of the record is an invaluable asset to the presentation and consideration of an appeal. An index of the contents of such record, such as was adopted and used in this case, is of incalculable value in conserving the time of the judges who are called on to inspect it in connection with their study of the case. I make this observation because I think an expression of special commendation for the excellent transcript in this particular case is warranted. *Page 494